DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
In claim 1 several instances should be amended where reference is made to a previously-introduced term. This includes line 80, ‘a set’ should be ‘the set’; line 81, ‘an initial’ should be ‘the initial’ and ‘a display’ should be ‘the display’; line 82, ‘the’ should be inserted before measurements and both instances of ‘a given’ should be ‘the given’; line 83, both instances of ‘a given’ should be ‘the given’; line 86, ‘a fusion’ should be ‘the fusion’; line 92, ‘a change’ should be ‘the change’; line 94, ‘the’ should be inserted before current; and line 98, ‘a previously’ should be ‘the previously’.  Appropriate correction is required.
Corrections should also be made to corresponding portions of claims 8 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US Pub No. 20130123773 -previously cited), hereafter Schwartz, in view of Malinin et al (US Pub 2016/0367168 with priority to 6/19/15 -previously cited) and further in view of Moctezuma de la Barrera et al (US Pub No. 20050020909 -previously cited), hereafter Moctezuma.
Re claims 1, 4, 8, 11, 15: Schwartz teaches a method, comprising; performing a first registration of an impedance-based location tracking system during a medical procedure, which is configured to track a location of a probe within an organ of a human body [Paragraph 0032, "a heart 12 of a living subject” and see the ablative procedure], with a field-based location tracking system [Paragraphs 0038-0040];
measuring first locations of the probe within the organ following the first registration [Paragraphs 0038-0040];
constructing a simulated surface of the organ based on three-dimensional mapping points of a surface of the organ, the points collected from the probe [0032, 0034, 0050; see the CARTO 3 system which is a well-known mapping system that generates 3D cardiac chamber geometry (i.e. the simulated surface) via location information and electrical information, wherein the location information is recorded when the tip contacts the heart wall and the position sensors of the catheter generate the location information; Also, the subsequent anatomic mapping performed in step 89 by the CARTO 3 to generate a simulated surface];
presenting, on an image of the organ generated from the simulated surface [Fig. 2 and see the above-cited portions of the construction of the surface], first indicators marking the first locations of the probe within the organ with a first visual affect [Fig. 2, see locations corresponding to “DF”], at positions on the image of the organ that are determined in accordance with the first registration [Paragraphs 0038-0040]; and presenting, on the image of the organ [Fig. 2], second indicators marking the second locations of the probe within the organ with a second visual effect [Fig. 2, see locations corresponding to “CFAE”], which is visually distinct from the first visual effect [As shown In Fig. 2, the visual effect for the locations corresponding to !!DF" is visually distinct from the visual effect for locations corresponding to "CFAE".]. The first indicators and second indicators are presented in the image of the organ simultaneously (see Figures 2, 4 showing a view of the anatomy with both the DF and CFAE locations simultaneously displayed; [0052, 0069; wherein the sites are referred to as hits or ablation points that are inherently displayed in order for them to be identified for the ablation procedure]).
Schwartz further discloses a processor employed and wherein the processor is adapted to perform a method [0030-0031; see the computer programs and computer processors] comprising the steps of:
performing a receive step, wherein, as an operator uses the probe to perform an ablation on intracardiac tissue, the processor receives, from the probe, measurements indicating a given ablation location marked by a given map point, wherein the measurements comprise impedance between at least one patch and at least one electrode, wherein the processor determines coordinates for the given map point [0036-0041, 0050, Figure 1; see the surface (i.e. patch) electrodes 30 and ablation/sensing electrodes 32, 33 used to measure tissue impedance, wherein measurements are received by console 24 and positioning system 26 to compute the position and orientation of the catheter 14 and to analyze the signals from the electrodes indicating coordinates of a given ablation location], and
performing a presentation step wherein, the processor presents, on a display, an electroanatomical map comprising a fusion of the simulated surface and the given ablation location, wherein the processor calculates the given ablation location using a current registration [0038-0040, 0044, 0049, Figure 2; see the electroanatomical map with the overlaid ablation locations, wherein the localization of the ablation location onto the map corresponds to a current registration].
In addition, Schwartz discloses an apparatus, comprising; an impedance-based location tracking system configured to track a location of a probe within an organ of a human body [Paragraphs 0038-0040]; a field-based location tracking system [Paragraphs 0038-0040] ; a display [Fig. 1, #29]; and a processor [Paragraphs 0030-0031] configured perform the method as described above. Further, Schwartz teaches a computer software product for sensing, using a field-based location tracking system and an impedance-based location tracking system configured to track a location of a probe within an organ of a human body, the product comprising a nan-transitory computer-readable medium, in which program instructions are stored, which instructions, when read by a computer, cause the computer [Paragraphs 0030-0031] to perform the method as described above.
Schwartz however lacks a dear and explicit disclosure of: determining whether there has been a change in the relation of the impedance-based location coordinates and the field-based location coordinates due to movement of the human body; only upon detecting a change in the relation of the impedance-based location coordinates and the field-based location coordinates, performing a second registration of the impedance-based location tracking system with the field-based location tracking system; measuring second locations of the probe within the organ following the second registration; a second visual effect, which is visually distinct from the first visual effect, at positions on the image of the organ that are determined in accordance with the second registration; identifying one or more locations that may be more liable to error due to movement of the human body; and repeating in a loop until the medical procedure is complete the steps of detecting a change, re-registering upon detecting the change, measuring second locations, presenting second indicators, and identifying one or more locations that may be more liable to error due to the movement. Similarly, Schwartz does not discloses that as the processor collects the map points, the processor detects any change in the current relationship between the impedance-based location coordinates and the field-based location coordinates of the distal end, wherein upon detecting the change in the relationship, the processor re-registers the impedance-based location coordinates to the field-based location coordinates, wherein, upon re-registering the impedance-based location coordinates to the field-based location coordinates, the processor presents the present ablation locations collected subsequent to the re-registration with a second visual effect.
Schwartz also does not disclose steps of: performing a first comparison step, wherein if the ablation procedure is not complete, then the processor performs a second comparison step, wherein the processor checks to determine if the current registration is still valid, wherein if the processor detects a change in the relationship between the impedance-based location coordinates and the field based location coordinates, then the processor determines that the current registration is not valid, and
performing a re-registration step wherein, the processor uses the changed relationship to re-register the impedance-based location coordinates to the field-based location coordinates,
wherein, in the second comparison step, if the current registration is still valid then the processor continues the method with the receive step, wherein the processor returns to the first comparison step, and
wherein, in the first comparison step, if the ablation procedure is complete, then the method ends.
However, Malinin teaches determining whether there has been a change in the relation of the impedance-based location coordinates and the field-based location coordinates due to movement of the human body [0007; wherein a shift is determined between the transformed impedance location in the magnetic based system and the magnetic location of the electrode in the magnetic based system; 0029, 0097; wherein the change is due to changes in lung filling which is respiratory movement; 0030; wherein movement of the catheter due to body movement results in a change/shift; 0103; wherein respiratory motion is distinguished from cardiac movement; 0092, Figure 2; wherein respiratory compensation is performed to determine body movement to then subsequently re-register]; only upon detecting a change in the relation of the impedance-based location coordinates and the field-based location coordinates, performing a second registration of the impedance-based location tracking system with the field-based location tracking system [0007; wherein a dynamic registration between the impedance coordinate system and the magnetic coordinate system based on the shift is generated]; measuring second locations of the probe within the organ following the second; and a second visual effect, which is visually distinct from the first visual effect, at positions on the image of the organ that are determined in accordance with the second registration [0080; wherein the second locations are visually distinct in that they are at distinct positions from the first locations]. Similarly, Malinin teaches as the processor collects the map points, the processor detects any change in the current relationship between the impedance-based location coordinates and the field-based location coordinates of the distal end, wherein upon detecting the change in the relationship, the processor re-registers the impedance-based location coordinates to the field-based location coordinates, wherein, upon re-registering the impedance-based location coordinates to the field-based location coordinates, the processor presents the present ablation locations collected subsequent to the re-registration with a second visual effect [0007; wherein a shift is determined between the transformed impedance location in the magnetic based system and the magnetic location of the electrode in the magnetic based system and a dynamic registration is made based on the determined shift; 0029, 0097; wherein the change is due to changes in lung filling which is respiratory movement; 0030; wherein movement of the catheter due to body movement results in a change/shift; 0103; wherein respiratory motion is distinguished from cardiac movement; 0092, Figure 2; wherein respiratory compensation is performed to determine body movement to then subsequently re-register; 0080; wherein the second locations are visually distinct in that they are at distinct positions from the first locations].
In addition, like Schwartz, Malinin teaches of simultaneously displaying first and second indicators at positions which identify locations that may be more liable to error due to the movement, thereby enabling the operator to decide whether or not to re-measure any particular location [0064, 0066, 0114; wherein the magnetic locations of the electrodes, the magnetic locations of the sensors, and the corrected locations of the electrodes are displayed (implied to be at the same time); and wherein an initial number of fiducial points and an additional number of fiducial points are simultaneously displayed; these locations are viewed on the display and allow identification/viewing of the indicators relative to each other, which indicates which locations may be more prone to error (i.e. whether or not an area has more corrections than another area)].
Further still, Malinin teaches repeating in a loop until the medical procedure is complete the steps of detecting a change, re-registering upon detecting the change, measuring second locations, presenting second indicators, and identifying one or more locations that may be more liable to error due to the movement [see the above-cited portions for each step taught by Malinin and see [0058] which discusses details of the “dynamic registration” where a different shift/drift/change can occur and the registration is updated to generated new second indicators and new identified locations that may be more liable to error due to movement (i.e. a change due to movement is monitored dynamically and over time such that re-registration occurs and the steps are repeated)].
Malinin also teaches of the steps of: performing a first comparison step, wherein if the ablation procedure is not complete, then the processor performs a second comparison step, wherein the processor checks to determine if the current registration is still valid, wherein if the processor detects a change in the relationship between the impedance-based location coordinates and the field based location coordinates, then the processor determines that the current registration is not valid [0058, 0078, 0085; where the determination of whether a shift/drift exists corresponds to whether the current registration is valid and wherein the coordinates of the magnetic and impedance locations are compared dynamically (i.e. a 1st and 2nd time) in order to determine shift/drift (i.e. the change in relationship)], and
performing a re-registration step wherein, the processor uses the changed relationship to re-register the impedance-based location coordinates to the field-based location coordinates [0058, 0078, 0085; wherein the coordinates of the magnetic and impedance locations are compared dynamically in order to determine shift/drift (i.e. the change in relationship) which corresponds to continual registration based on the determined shift/drift and see the ‘secondary dynamic registration’],
wherein, in the second comparison step, if the current registration is still valid then the processor continues the method with the receive step [0058, 0078, 0085; wherein in the dynamic comparison (i.e. in the 1st and 2nd comparison) in order to determine shift/drift (i.e. the change in relationship), a determination that there is no shift/drift results in the measurement being received],
wherein, in the first comparison step, if the ablation procedure is complete, then the method ends [0058, wherein the registration procedure to measure ablation hits is performed until the procedure is completed, thereby ending the method].
It would have been obvious to the skilled artisan to modify Schwartz, to include the determination of the change, the second registration, and the dynamic repeating of steps as taught by Malinin, in order to improve the accuracy of the registration in the case where a shift due to external factors is present [0029, 0050 of Malinin wherein accuracy is improved in the magnetic coordinates and conveyed to the impedance coordinates].
Schwartz, as modified by Malinin, teaches the method/apparatus according to Claims 1 and 8, respectively. Schwartz, as modified by Malinin, however lacks a clear and explicit disclosure of a/an method/apparatus, wherein the processor assigns an initial color to a display color in a first assignment step and a second previously unassigned color in a second assignment step and wherein a first visual effect comprises a first color and the second visual effect comprises a second color different from the first color. In an analogous tracking system(s) field of endeavor, Moctezuma teaches a/an method/apparatus, wherein the display can display multiple colors to allow an operator to indicate and view various information and wherein the first visual effect comprises a first color and the second visual effect comprises a second color different from the first color [Paragraph 0039, ‘The display screen 122 can be capable of displaying a single color or it can display multiple colors such that the different colors can indicate additional information to the surgeon]. The combination of Schwartz’s teaching above (the first visual effect and the second visual effect) and Montezuma's teaching (a first color and a second color different from the first color) reads on the first visual effect comprises a first color and the second visual effect comprises a second color different from the first color that is assigned in a first and second assignment step]. It would have been obvious to one of ordinary skill in the art to modify Schwartz, as modified by Malinin, to include a/an method/apparatus, wherein the first visual effect comprises a first color and the second visual effect comprises a second color different from the first color as assigned by a processor, as taught by Moctezuma, in order to indicate additional information to the surgeon or operator [Montezuma, Paragraph 0039].
Re claims 3, 10: Schwartz, as modified by Malinin, teaches the method/apparatus according to Claims 1 and 8, respectively. Schwartz further teaches a/an method/apparatus, wherein the image of the organ comprises a simulated surface of the organ [see Fig. 2; and Paragraph 0043].
Re claims 6, 13: Schwartz, as modified by Malinin, teaches the method/apparatus according to Claims 1 and 8, respectively. Schwartz further teaches a/an method/apparatus, wherein the probe comprises a catheter [Fig. 1, #14], and the organ comprises a heart [Fig. 1, #12; and Paragraph 0032].
Re claims 7, 14: Schwartz, as modified by Malinin, teaches the method/apparatus according to Claims 1 and 8, respectively. Schwartz further teaches a/an method/apparatus, wherein the first locations of the probe within the organ and the second locations of the probe within the organ each comprise ablation locations [Paragraphs 0052-0053; Fig. 2, #103].

Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive. Applicant has amended the claims and asserts that all claimed features are not shown or described by the proposed combination of Schwartz, Malinin, and Moctezuma. Respectfully, the Examiner disagrees. The amendments appear to refers to limitations already present in the claims and re-wording those limitations and/or reciting the limitations again does not obviate the 103 rejection:
“wherein, as the processor collects the map points, the processor detects any      change in the current relationship between the impedance-based location coordinates and the field-based location coordinates of the distal end, wherein upon detecting the change in the relationship, the processor re-registers the impedance-based location coordinates to the field-based location coordinates, wherein, upon re-registering the impedance-based location coordinates to the field-based location coordinates, the  processor changes the color used to present ablation locations collected subsequent to the re-registration,”
This appears to refer to steps 96, 98, 100 of Applicant’s Figure 3, which are previously set forth in the claim. The prior limitations are that of: “determining whether there has been a change in the relation of the impedance-based location coordinates and the field-based location coordinates due to movement of the human body”, “only upon detecting a change in the relation of the impedance-based location coordinates and the field-based location coordinates, performing a second registration of the impedance-based location tracking system with the field-based location tracking system”, as well as the prior “re-registration” step. These limitations are taught by Malinin, which (along with Schwartz) are modified with Moctezuma to teach that the locations collected subsequent to the re-registration are in a different color, as set forth in the rejection.
“wherein, in the first assignment step, the processor assigns, from a set of colors, an initial color to a display color, wherein the processor receives in the receive step,       from the probe, measurements indicating a given ablation location marked by a given  map point, wherein the measurements indicating a given ablation location marked by a given map point comprise impedances between patches and the electrode,”
This appears to refer to steps 88 and 90 in Applicant’s Figure 3, which are previously set forth in the claim. The prior limitations are “performing a receive step, wherein, as an operator uses the probe to perform an ablation on intracardiac tissue, the processor receives, from the probe, measurements indicating a given ablation location marked by a given map point, wherein the measurements comprise impedance between at least one patch and at least one electrode, wherein the processor determines coordinates for the given map point” and “performing a first assignment step, wherein the processor assigns, from a set of colors, an initial color to a display color”. These limitations are taught by Schwartz (modified by Malinin) and Moctezuma, as set forth in the rejections.
“wherein, in the presentation step, the processor presents on the electro-anatomical map a fusion of the simulated surface and the given ablation location,         wherein the processor calculates the given ablation location using the current                 registration, and presents the given ablation location using the assigned display color,”
This corresponds to step 92 in Applicant’s Figure 3, which is previously set forth in the claim by the limitation: “performing a presentation step wherein, the processor presents, on a display, an electroanatomical map comprising a fusion of the simulated surface and the given ablation location, wherein the processor calculates the given ablation location using a current registration, and presents the given ablation location using the assigned display color”. This is taught by Schwartz (modified by Malinin) and Moctezuma, as set forth in the rejections.
“wherein, in the first comparison step, if the ablation procedure is not complete,     then in the second comparison step, the processor checks to determine if the current     registration is still valid,”
This corresponds to steps 94 and 96 in Applicant’s Figure 3, which is previously set forth in the claim by: “performing a first comparison step, wherein if the ablation procedure is not complete, then the processor performs a second comparison step, wherein the processor checks to determine if the current registration is still valid”. This is taught by Malinin.
“wherein, if the processor detects a change in the relationship between the           impedance-based location coordinates and the field-based location coordinates, then the processor determines that current registration is not valid, and in the re-registration step, the processor uses the changed relationship to re-register the impedance-based location coordinates to the field-based location coordinates,”
This corresponds to steps 96 and 98 in Applicant’s Figure 3, which is previously set forth in the claim by: “wherein if the processor detects a change in the relationship between the impedance-based location coordinates and the field based location coordinates, then the processor determines that the current registration is not valid” and by “performing a re-registration step wherein, the processor uses the changed relationship to re-register the impedance-based location coordinates to the field-based location coordinates”. This is taught by Malinin.
“wherein, in the second assignment step, the processor assigns, from the set of   colors, a previously unassigned color to the display color,”
This corresponds to step 100 in Applicant’s Figure 3, which is previously set forth in the claim by the “performing a second assignment step…to assign a previously unassigned color to the display color”. This is taught by Moctezuma.
“wherein the processor returns to the second comparison step, and determines if  the current registration is still valid, if the current registration is still valid, then the          method continues with the receive step, wherein the processor returns to the first          comparison step and, if the ablation is complete, then the method ends”.
This corresponds to steps 94 and 96 as part of a loop in Applicant’s Figure 3, which is previously set forth in the claim by: “wherein, in the second comparison step, if the current registration is still valid then the processor continues the method with the receive step, wherein the processor returns to the first comparison step, and wherein, in the first comparison step, if the ablation procedure is complete, then the method ends”. This is taught by Malinin.
As shown above, the amended portions of claim 1 (which are also present in claims 8 and 15) do not present any new limitations, as they correspond to limitations already set forth in the claim in a re-worded and/or nearly identical manner. In addition, the differences between the claimed limitations relative to the combination of references is set forth in the rejection, in regard to which limitation are taught by each reference. Applicant also argues there is no motivation to combine. Examiner disagrees, as this was previously addressed in the prior Office actions (i.e. see the “Response to Arguments” in the Action of 4/18/22).
The previous claim objections are withdrawn due to amendments.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793